                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

SYNCPOINT IMAGING, LLC,                         §
                                                §
               Plaintiff,                       §
                                                §
v.                                              §    Case No. 2:15-CV-00247-JRG-RSP
                                                §
NINTENDO OF AMERICA INC., ET AL;                §
                                                §
               Defendants.                      §
                                                §

                         MEMORANDUM OPINION AND ORDER

       On September 5, 2018, Karl Hansen and his attorney Joseph G. Pia appeared before the

Court in response to an order to show cause why sanctions should not be imposed under Federal

Rule of Civil Procedure 11, 28 U.S.C. § 1927, or the Court’s inherent powers. Pia included certain

statements shown to be materially untruthful in the August 10, 2015 declaration prepared for

Hansen and relied upon in Plaintiff’s memorandum in opposition to Nintendo’s venue motion.

[Dkt. No. 363]. After considering Pia’s response to the show cause order [Dkt. No. 366], arguments

presented at the June 14, 2018 hearing on Nintendo’s Motion for Exceptional Case Attorney Fees

Under 35 U.S.C. § 285 [Dkt. No. 290], and the arguments presented at the September 5, 2018

show-cause hearing, the Court now makes the following findings.

                                       BACKGROUND

       Hansen was granted United States Patent No. 6,275,214 in August 2001. After spending a

considerable amount of time evaluating the Wii product, Hansen concluded that the ’214 patent

covered the Wii. Hr’g Tr. 104:19-107:20, [Dkt. No. 354]. Hansen and one of the defendants,




                                                1
PixArt, entered into a license that included rights to practice the ’214 patent in 2008. [Dkt. No. 1],

¶ 37. The license lasted four years until PixArt decided not to renew it in 2012. Id. at ¶ 40.

       In November 2014, Hansen formed SyncPoint Imaging, LLC with the assistance of Pia,

and assigned to SyncPoint the right to enforce the ’214 patent [Dkt. No. 290], pp. 9-10. SyncPoint

then leased an office in Plano. Rent for the office was $250 per month, and clients of Pia’s firm

had been leasing the same office for years. Hr’g Tr. 94:6-10, [Dkt. No. 354]. The office contained

a computer, a server, some back-up drives, an uninterrupted power supply, a printer, and other

basic office supplies, prototypes, business records, and books. Id. 92:13-18.

       SyncPoint sued Defendants on February 20, 2015, alleging infringement of the ’214 patent

[Dkt. No. 1]. SyncPoint was represented by Pia. Id. In its complaint, SyncPoint alleged that it was

a Texas limited liability company with its principal place of business in the Eastern District of

Texas. Id. at ¶ 1. SyncPoint alleged that venue was proper in this district because Defendants

infringed SyncPoint’s patent rights within the Eastern District of Texas. Id. at ¶ 21.

       In July 2015, Nintentdo moved to transfer the suit to the Western District of Washington

under 28 U.S.C. § 1404(a). [Dkt. No. 97]. SyncPoint responded to the venue motion by

emphasizing, inter alia, its ties to Texas. See [ Dkt. No. 133], p. 5. In support of its response [Dkt.

No. 113] and its sur-reply [Dkt. No. 133], SyncPoint cited a declaration from Hansen. See [Dkt.

No. 116]; [Dkt. No. 290-28]. Hansen’s declaration, signed August 10, 2015 under penalty of

perjury, indicated:

               61. SyncPoint employs several consultants to conduct business at
               SyncPoint’s Texas office, including Texas residents Ryan Thomas,
               Dale Buechele, Dave Vance, and Edwin Bland, who performed a
               variety of services as needed.

[Dkt. No. 116], ¶ 61 (“Paragraph 61”).




                                                  2
        During discovery, Nintendo subpoenaed an ISP for records concerning “Brilliant Points.”

Brilliant Points was the entity through which Hansen had entered into a licensing agreement with

PixArt. Among the records produced by the ISP was a February 20, 2015 email from Hansen.

[Dkt. No. 290], p. 15. This email was sent two days before the filing of this lawsuit and six months

before Hansen’s August 2015 declaration discussing one of SyncPoint’s alleged consultants –

Ryan Thomas, a full-time suburban dentist and family friend from the Dallas area, Hr’g Tr. 46:22-

25, [Dkt. No. 354]. The email from Hansen described the job responsibilities of a “consultant:”

               Hi Ryan, […] For helping us, basically just pick up any mail at the
               office every couple weeks or so, and check to make sure the
               computer is running and is on the network. You can check the
               computer both remotely (i.e. can you access it from your house) and
               at the office (is it able to connect to the internet). […] The key is to
               give you the ability to honestly say you are doing work for
               SyncPoint Imaging, even if it seems trivial, because it is an essential
               part of keeping the office up and running. Because you are
               established in Texas, combined with me having been born in Texas
               and having worked there several times, it makes it very difficult for
               any parties in the lawsuit to try to change venue to some other more
               favorable-to-them district. […] Best regards, Karl

[Dkt. No. 290-34]. Apparently, Dr. Thomas declined the offer. At the June 14, 2018 hearing,

Hansen testified that Dr. Thomas “came to the office a couple of times, and then in a subsequent

email, he said that he didn’t think he was going to be able to do it.” Hr’g Tr. 47:14-16, [Dkt. No.

354].

        The ISP also produced an April 2015 email exchange with Hansen. [Dkt. No. 290], p. 14.

This April 2015 email was sent four months before Hansen’s August 2015 declaration discussing

one of SyncPoint’s consultant: Edwin Bland. Although Hansen’s declaration represented to the

Court that Bland was a SyncPoint consultant, Bland’s email indicates that he was not a consultant:

               Hi Edwin, […] Hey, I’m looking for someone who can drop by the
               office for SyncPoint Imaging when we are not in town and pick up
               any mail and make sure the server is running. I thought you might

                                                  3
               be interested. The guy I had doing it won’t be available after the end
               of April. It doesn’t involve much, part time, swinging by the office
               maybe once per week and checking the server and picking up any
               mail. Either me or one of my boys (or all of us sometimes) will be
               in Dallas periodically and we would meet you for lunch or wherever
               and get any accumulated mail. The pay is not much until the lawsuit
               with Nintentdo settles out […]. Best, Karl

                                                ***

               Hi, Karl, […] I’ve taken a look at the office location. I won’t be able
               to help you this time. It’s considerably outside of my normal
               commute & I believe I’d likely get stuck in traffic trying to drive up
               to it. I also have a PO Box for our rental business. … It’s only 4
               miles from my home … but it’s a big pain in the back side to
               remember to pick up the mail … even once or twice a month. I hope
               all goes well with the lawsuit for you.

[Dkt. No. 290-33], pp. 2-3.

       Hansen’s testimony at the June 14, 2018 hearing revealed the outcome for the remaining

two alleged SyncPoint consultants. As to Buechele, Hansen stated that he did not know if he “ever

came to the office.” Hr’g Tr. 48:5-8, [Dkt. No. 354]. As to Vance, he may have been the only

alleged consultant to visit the SyncPoint office. Id. at 49:16-50:3.

       This case was dismissed before Nintendo’s venue motion was ever decided, and thus the

Court did not ultimately rely on Hansen’s declaration. The scheduling order in this case was

entered in May 2015, the venue motion was filed in July and was briefed through September.

However, the case was stayed in January 2016 due to Hansen’s bankruptcy proceedings. [Dkt. No.

233]. The bankruptcy became final two years after the stay was entered, with PixArt emerging as

the buyer of the ’214 patent. The only remaining question for the parties at that time was dismissal.

Dismissal with prejudice gave Defendants the “prevailing party” status and option to pursue a

claim for attorneys’ fees. [Dkt. No. 279]; [Dkt. No. 283]. Defendants filed a motion requesting

the Court to find this case exceptional, to award attorneys’ fees to Nintendo, and to join Hansen



                                                  4
and Pia’s law firm as third-party defendants responsible for paying the attorneys’ fees [Dkt. No.

290].

        While the Court did not find the merits of SyncPoint’s suit frivolous nor the case

exceptional, the Court expressed concerns with Paragraph 61 of Hansen’s declaration:

               Most troubling is the part of the declaration about SyncPoint’s
               consultants. There is no way around the conclusion that there really
               were no consultants. At best, only one of the four people identified
               in Hansen’s declaration (Vance) ever even visited SyncPoint’s
               office. In the words of Hansen’s own email, the point was simply to
               make it “very difficult for any parties in the lawsuit to try to change
               venue to some other more favorable-to-them district.” ECF No. 290-
               34. SyncPoint’s office in Plano would have carried little weight in
               the transfer analysis, given its recent origin and very limited
               contents, but for the claim that SyncPoint employed various
               consultants at that office. Not only did Hansen’s declaration include
               these misrepresentations, SyncPoint continued to rely on the
               declaration well after it was called into question. In the very first
               sentence of the sur-reply to the venue motion, for example,
               SyncPoint stated that “Nintendo has ignored and failed to contradict
               Mr. Hansen’s declaration establishing the legitimate business
               purposes for SyncPoint’s incorporation and office set-up in Plano.”
               ECF No. 133 at 1.

[Dkt. No. 362], p. 17. The Court therefore ordered Pia and Hansen to show cause why appropriate

sanctions should be not be imposed under Rule 11, 28 U.S.C. § 1927, or the inherent power of the

Court. [Dkt. No. 363].

        At the September 5, 2018 show cause hearing, Hansen candidly testified “I didn’t know

what matters in a venue. To me if I - - if I hire an office temp and have them come in, I am

employing them as a person to get the mail. If I hire - - if I hire an IT guy to come in and check on

the server, you know, I’m doing that. […] Those don’t matter for venue, I didn’t think.” Hr’g Tr.

21:16-23, [Dkt. No. 369]. Pia represented to the Court: “I did not talk to Mr. Hansen directly about

his declaration and did not go paragraph by paragraph with Mr. Hansen. […] I could have been

more thorough. Certainly, I could have talked to Mr. Hansen about that paragraph myself, and I

                                                 5
did not do that.” Id. at 8:8-20. Instead, Pia employed a contract attorney to draft the venue motion.

See [Dkt. No. 366], p. 12. At the September 5th hearing, Pia admitted that he still did not know the

alleged SyncPoint consultants. Hr’g Tr. [Dkt. No. 369], 8:21-9:1.

                                                   DISCUSSION

         There are at least three sources on which the Court could rely to impose sanctions in this

suit: Federal Rule of Civil Procedure 11, 28 U.S.C. § 1927, and the Court’s inherent powers.

         Under Rule 11, attorneys have a responsibility to conduct a reasonable inquiry into the

facts and law of a case when they affix their signature on any papers filed with the court. Fed. R.

Civ. P. 11(b); Mercury Air Group, Inc. v. Mansour, 237 F.3d 542, 548 (5th Cir. 2001). By signing

and filing those papers with the Court, attorneys certify that to the best of their knowledge that the

allegations and factual contentions submitted to the Court have evidentiary support. Fed. R. Civ.

P. 11(b)(3). Rule 11 is designed to “reduce the reluctance of courts to impose sanctions by

emphasizing the responsibilities of attorneys and reinforcing those obligations through the

imposition of sanctions.” Thomas v. Capital Sec. Servs., Inc., 836 F.2d 866, 870 (5th Cir. 1988)

(en banc).

         When certain Rule 11 sanctions may not be available, the Court may look to statutory

authority to impose appropriate sanctions. 1 28 U.S.C. § 1927 provides that any attorney “who so

multiplies the proceedings in any case unreasonably and vexatiously may be required by the court

to satisfy personally the excess costs, expenses, and attorneys' fees reasonably incurred because of

such conduct.” The statute requires that “there be evidence of bad faith, improper motive, or



1
  The Advisory Committee’s notes to the 1993 amendments to Rule 11 are instructive in this regard: “Rule 11 is not
the exclusive source for control of improper presentations of claims, defenses, or contentions. It does not supplant
statutes permitting awards of attorney’s fees to prevailing parties or alter the principles governing such awards. It does
not inhibit the court in punishing for contempt, in exercising its inherent powers, or in imposing sanctions, awarding
expenses, or directing remedial action authorized under other rules or under 28 U.S.C. § 1927. See Chambers v.
NASCO, 501 U.S. 31 (1991).”

                                                            6
reckless disregard of the duty owed to the court.” Clark v. Mortensen, 93 Fed. Appx. 643, 650 (5th

Cir. 2004). Here, the Court has already found that there was no improper conduct other than the

declaration discussed above, and SyncPoint’s venue misrepresentations were not themselves the

of Defendants’ substantial attorneys’ fees. See [Dkt. No. 362], pp. 17-18. Therefore, the Court

finds it inappropriate to impose sanctions under § 1927.

        Even if relief is not available under Rule 11 or § 1927, the Supreme Court has recognized

that federal courts have the inherent power to impose attorneys' fees as a sanction for bad faith

litigation conduct. Chambers, 501 U.S. at 47–48; see also Batson v. Neal Spelce Assoc., 805 F.2d

546, 550 (5th Cir. 1986) (“[F]ederal courts possess inherent power to assess attorney's fees and

litigation costs when the losing party has acted in bad faith, vexatiously, wantonly or for oppressive

reasons.”) (internal quotation marks omitted). Before awarding attorneys’ fees, a court must make

specific findings as to the frivolousness of the suit. See Crenshaw v. General Dynamics Corp., 940

F.2d 5, 129 (5th Cir.1991). Here, the Court has already found this suit was not frivolous. [Dkt. No.

362], p. 15. Thus, sanctions should not be imposed under the Court’s inherent power.

        Accordingly, the best standard to consider regarding sanctions in this matter is Rule 11.

Rule 11 was Violated in This Case

        Sanctions may be imposed when an attorney, firm, or party makes factual contentions

without evidentiary support. Fed. R. Civ. P. 11(c)(1). In assessing whether a represented party and

counsel made a reasonable factual inquiry into the basis of a filing, the Court considers a number

of factors, including: (1) the time available to counsel for investigation; (2) the extent to which

counsel relied on his client for the factual support of the allegations; (3) the feasibility of prefiling

investigation; (4) the complexity of the factual and legal issues; and (5) the extent to which the




                                                   7
development of factual circumstances underlying the claim required discovery. Smith v. Our Lady

of the Lake Hospital, Inc., 960 F.2d 439, 444 (5th Cir. 1992); Thomas, 836 F.2d at 873.

       Here, representations about the alleged SyncPoint consultants were made in Paragraph 61

of Hansen’s declaration, which was submitted in response to Nintendo’s venue motion. Nintendo’s

venue motion was brought under 28 U.S.C. § 1404(a). Since “the availability of compulsory

process to secure the attendance of witnesses” is a key factor in a § 1404(a) analysis, see In re

Volkswagen of Am., Inc., 545 F.3d 304, 315 (5th Cir. 2008), the discussion of four potential

witnesses – the SyncPoint consultants – in Paragraph 61 is a critical factual allegation.

       Paragraph 61 is also a factual allegation that indisputably lacks evidentiary support. Two

of the four nominal consultants had already declined to be involved with SyncPoint by the time

the declaration was signed. Of the two remaining consultants, one had at most visited the

SyncPoint office. Even if Dr. Thomas, Buechele, Vance, and Bland all agreed to visit SyncPoint’s

office, Hansen’s email to Dr. Thomas indicates that the only “business” the alleged consultants

were asked to conduct was picking up mail and making sure the server was still running. The

declaration clearly implies that these four consultants conducted the business of SyncPoint and

should thus be considered as potential witnesses. The email to Dr. Thomas is particularly

concerning, as it makes clear that Hansen’s request was made solely to support venue, not to

conduct SyncPoint’s business.

       The Court finds that this email is necessarily the fault of Hansen’s attorney – Pia – not

Hansen. Hansen’s email reflects what his lawyers must have told him to provide, since Hansen

candidly admitted at the September 5, 2018 show cause hearing that he “didn’t know what matters

in a venue.” Hr’g Tr. 21:16-23, [Dkt. No. 369].




                                                  8
           Similarly, Paragraph 61 is also attributable to counsel. Pia admitted that he did not review

Hansen’s declaration and never verified whether Dr. Thomas, Buechele, Vance, or Bland were

truly SyncPoint consultants. This is especially troubling given that Pia had sufficient time to

conduct a prefiling investigation into relatively straightforward factual contentions. In the month

Pia took respond to Nintendo’s venue motion, Pia never investigated these venue facts. In fact,

nearly three years later, the alleged consultants are still not known to Pia. While Pia advised the

Court that he relied on a contract attorney to draft SyncPoint’s response to Nintendo’s venue

motion, there has been no showing that the contract attorney was responsible for the

misrepresentations in Paragraph 61, which was, in any event, made under Pia’s signature. 2 Thus,

there is simply no excuse for Pia’s failure to make a reasonable inquiry into these critical factual

representations. Pia violated Rule 11.

           As to Hansen, however, the Court finds that he is not jointly responsible for the false

allegations in this matter. Rule 11(c)(1) authorizes the Court to impose sanctions on Pia, as the

violating attorney, and on Hansen, as the party potentially responsible for the violation. A client is

responsible for a Rule 11 violation if the client “know[s] that the filing and signing [of a pleading,

motion, or other paper] is wrongful.” In re Motion for Sanctions Against Meyers, No. 4:12-MC-

015-A, 2014 WL 1494099, at *8 (N.D. Tex. Apr. 16, 2014), supplemented, No. 4:12-MC-015-A,

2014 WL 1910621 (N.D. Tex. May 9, 2014) (citing Calloway v. Marvel Entm't Grp., a Div. of

Cadence Indus. Corp., 854 F.2d 1452, 1475 (2d Cir.1988) rev'd in part sub nom Pavelic & LeFlore

v. Marvel Entm't Grp., 493 U.S. 120 (1989)). In appropriate instances, the Fifth Circuit has held

both the attorney and client jointly and severally liable. See Jennings v. Joshua Indep. School Dist.,

948 F.2d 194, 196 (5th Cir. 1991). Here, Hansen’s testimony makes clear that he was not aware



2
    The contract attorney’s signature is not affixed to any of SyncPoint’s venue responses.

                                                            9
of the importance of Paragraph 61 and the need for precision in its wording. Therefore, sanctions

against Hansen are inappropriate.

Sanctions Against Joseph Pia are Appropriate

        Because Pia violated Rule 11(b)(3), the Court now examines what sanctions are

appropriate. See Jennings, 948 F.2d at 197 (citing Business Guides, Inc. v. Chromatic Commc’ns

Ent., Inc., 498 U.S. 533, 541-47 (1991)). Sanctions may be imposed either on motion or sua sponte.

On its own, the Court may order an attorney, law firm, or party to show cause why such conduct

specifically described in the order has not violated Rule 11(b). Fed. R. Civ. P. 11(c)(3). 3 If the

Court determines that Rule 11(b) has been violated, the Court may impose an appropriate sanction

on the attorney, law firm, or party responsible for the violation. Fed. R. Civ. P. 11(c)(1). The central

purpose of court-imposed sanctions is to “deter baseless filings in district court.” Cooter & Gell v.

Hartmarx Corp., 496 U.S. 384, 393 (1990).

        The Fifth Circuit has recognized that “the district court is vested with considerable

discretion in determining the ‘appropriate’ sanction to impose upon the violating party.” Thomas,

836 F.2d at 876–77. “What is ‘appropriate’ may be a warm friendly discussion on the record, a

hard-nosed reprimand in open court, compulsory legal education, monetary sanctions, or other

measures appropriate to the circumstances.” Id. at 878. In considering what form of sanction to

impose, the Court may consider: (1) whether the conduct was willful or negligent; (2) whether the

activity was isolated or part of a pattern of activity; (3) whether the conduct affected only a single

event within the case or the entire litigation; (4) any previous similar conduct by the attorney; (5)

whether the conduct was intended to cause injury; (6) the effect of the conduct on the litigation in

terms of time and expense; (7) whether the responsible party was trained in the law; and (8) what


3
 This procedure provides the person with the required notice and opportunity to respond. Fed. R. Civ. P. 11 Advisory
Committee’s note to 1993 amendment.

                                                        10
sanction, given the financial resources of the responsible person, is needed to deter similar activity

by other litigants. Bullard v. Chrysler Corp., 925 F. Supp. 1180, 1190 (E.D. Tex. 1996) (citing

Fed. R. Civ. P. 11 Advisory Committee’s note to 1993 amendment). Whatever the sanction

imposed, it should be limited to what is sufficient to deter repetition of such conduct or comparable

conduct by others similarly situated. Fed. R. Civ. P. 11(c)(4). Absent exceptional circumstances,

a law firm must be held jointly responsible for a violation committed by its partner, associate, or

employee. Id.

       Under the Federal Rules of Civil Procedure, the sanction may include nonmonetary

directives; penalties paid into court; or, if upon motion, payment to the movant of reasonable

attorneys’ fees and other expenses. The Advisory Committee’s note to the 1993 amendment of

Rule 11 also suggests (1) an issuance of an admonition, reprimand or censure; (2) requiring the

attorney participate in seminars or educational programs; (3) an imposition of a fine payable to the

Court; (4) referral of the matter to disciplinary authorities; and (5) payment of fees to the opposing

side. Fed. R. Civ. P. 11 advisory committee’s note to 1993 amendment (citing Manual for Complex

Litigation, Second, § 42.3). Monetary sanctions may not be imposed sua sponte unless the Court

issued the Rule 11(c)(3) show-cause order before voluntary dismissal or settlement of the claims

made by or against the party, or whose attorney, that is to be sanctioned. Fed. R. Civ. P.

11(c)(5)(B). Where there is no Rule 11 motion for sanctions, and the case has already concluded,

sanctions are limited to nonmonetary sanctions or a monetary penalty payable to the court. See

Marlin v. Moody Nat. Bank, N.A., 533 F.3d 374, 379 (5th Cir. 2008) (“Sanctions imposed on the

district court's initiative, as in this instance, are limited to nonmonetary sanctions or a monetary

penalty payable to the court.” (citing Fed. R. Civ. P. 11(c)(4)).




                                                 11
       Examples of appropriate monetary penalties payable to the court and nonmonetary

sanctions for violating Rule 11(b)(3) include: (1) a public reprimand contained within a

Memorandum Opinion and Order, see Jenkins v. Methodist Hosps. of Dallas, Inc., No. 3:02–CV–

1823–M, 2004 WL 2871006 (N.D.Tex. Dec. 14, 2004), aff’d, 478 F.3d 255 (5th Cir. 2007); (2)

ordering the violating attorney to complete 30 hours of continuing legal education and to submit

letters of apology to the opposing party and counsel, see Crank v. Crank, No. CIV.A. 3:96-CV-

1984D, 1998 WL 713273, at *1 (N.D. Tex. Oct. 8, 1998), aff'd, 194 F.3d 1309 (5th Cir. 1999);

and (3) a public reprimand, completion of ten hours of continuing legal education in the area of

ethics (in addition to the CLE requirements imposed by the Texas State Bar) within 1 year of the

 sanctions order, presenting the Court with proof of completion of such, a $2,500 fine payable to
.
 the Court, and referring the case to the Texas State Bar Association’s Disciplinary Committee for

further investigation, Bullard, 925 F. Supp. at 1191.

       Here, Pia’s admitted lack of diligence in investigating critical factual contentions

represented to this Court is simply inexcusable. This matter has already concluded pursuant to the

dismissal order, see [Dkt. No. 279]; [Dkt. No. 283], and there was no Rule 11 motion for sanctions.

The Court is thus limited to imposing a nonmonetary sanction or a monetary penalty payable to

the court. This Memorandum Opinion and Order shall serve as a public reprimand to Joseph G.

Pia and an Order to him to submit a $1,000 fine payable to the Clerk of this Court within 30 days.
        SIGNED this 3rd day of January, 2012.
       SIGNED this 26th day of December, 2018.




                                                        ____________________________________
                                                        ROY S. PAYNE
                                                        UNITED STATES MAGISTRATE JUDGE




                                                12
